DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Withdrawn Rejections
Applicant’s arguments and amendments filed on 10/22/2021 regarding the Election by Original Presentation have been acknowledged and were found persuasive (10/22/2021, Pages 1-2). Therefore, the Election by Original Presentation is withdrawn. Accordingly, claims 1-2, 4-5, 9, 11-12, 14, 16, 18-22, and 28 are currently pending in the application, with claims 3, 6-8, 10, 13, 15, 17, and 23-27 have been cancelled. Claims 1-2, 4-5, 9, 11-12, 14, 16, 18-22, and 28 have been examined.
Applicant’s arguments and amendments filed on 10/22/2021 regarding the 35 U.S.C. 112(a) rejections have been considered. Applicants amended the claim 1, step b)(i) to recite that the applicable antibodies of the recited second antibody composition 
	Applicant’s arguments and amendments filed on 10/22/2021 regarding the 35 U.S.C. 112(b) rejections have been considered. The arguments and amendments (10/22/2021, Page 5) were found persuasive. Therefore, the 112(b) rejections to claims 1-2, 4-5, 9, 11-12, 14, 16, 18-22, and 28 are withdrawn.
th 2022, examiners discussed with the attorney that applicant’s arguments and amendments filed on 10/22/2021 regarding using a polymer coated particles and a second antibody composition opens up a potential non-statutory Double Patenting rejection against the Parent patent 10081793 in view of Thomas et al. (U.S. 6,645,727), because 10081793 in view of Thomas et al. teaches dextran coated particles can be used in the second antibody composition which overlaps in scope with the instant application wherein polymer coated particles are being used in the second antibody composition. Examiners suggested and Applicant agreed to file a terminal disclaimer over Parent patent 10081793 in view of Thomas et al. in order to put the application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior arts fails to teach the claimed invention wherein a selection method for separating target cells from non-target cells in a sample comprising target cells, secondary targets and non-target cells. 
In detail, Thomas et al. (US6645727) teach contacting samples with first and second antibody compositions wherein each antibody composition includes at least one antibody that binds to the secondary targets and separating the immunorosettes from the sample to obtain a sample enriched in mesenchymal progenitors. Thomas et al. further teach the secondary antibody composition binds to cellular antigens (Thomas et al. Examples 2-7). Applicants amended claim 1, step (b) which specifically recites 
One skilled in the art would have no motivation or reasonable expectation of success to modify the teachings of Thomas et al. to add polymer coated particles along with second antibody compositions to the sample and one of the antibodies bind a polymer coated on the particles, because although the immunorosetting method of Thomas et al. uses two cocktails of antibody complexes each recognizing secondary targets as well as other cellular antigens (Thomas, et al. Example 2-7), it does not specifically involve contacting the sample with a polymer coated particles and a second antibody composition (for example see Thomas et al. Fig. 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        January 7, 2022